DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on September 08, 2022. Claims 1-14 remain pending.


Response to Arguments
Applicant’s arguments with respect to the amended claims filed on September 21, 2017   have been considered but are moot.  However, upon further consideration, a new ground(s) of rejection is made in view of Makino (US 20170069316 A1 hereinafter, Makino ‘316) in combination with Sugiyama et al. (US 20190206406 A1 hereinafter, Sugiyama ‘406), and further in view of (US 20080162721 A1 hereinafter, Miyake ‘721).


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Objections - 37 CFR 1.75(a)
	The following is a quotation of 37 CFR 1.75(a):
The specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.

            	Claims 1 & 14 are objected to under 37 CFR 1.75(a), as failing to conform to particularly point out and distinctly claim the subject matter which application regards as his invention or discovery. 
Claims 1 & 14 contain the limitation “wherein the new reply information and the output reply information indicate a same theme.” Here, there is no mention of “theme” in the specification.
For continued examination purposes and in the best interests of compact prosecution, Examiner assumes “theme” is incorporated into the specification and Claims 1 & 14. 
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5, 7 & 11-14 Makino ‘316 in combination with Sugiyama ‘406, and further in view of Miyake ‘721.
Regarding claim 1; Makino ‘316 discloses a dialogue control system (Fig. 1, Dialogue Control Apparatus 10)
comprising at least one processor (Fig. 1, Controller 20 i.e. The controller 20 includes a central processing unit (CPU). Paragraph 0025) configured to: 
acquire remark information about a remark of a user (i.e. For example, if the partner utters an unknown word “avocado” in relation to the topic “food”, the creator 222 uses the templates for introductory remarks and the templates for topic change to create reply sentences such as “Sorry. I'm not familiar with avocado” and “By the way, are you interested in animals?” Paragraph 0058)
control a plurality of dialogue generators each for generating, when the remark information is acquired, reply information about a reply to be made in response to the remark indicated by the remark information (i.e. For example, if the partner utters an unknown word “avocado” in relation to the topic “food”, the creator 222 uses the templates for introductory remarks and the templates for topic change to create reply sentences such as “Sorry. I'm not familiar with avocado” and “By the way, are you interested in animals?” After Step S13 or Step S15, the utterer 223 utters the created reply sentence (Step S16).  Paragraphs 0058-0059)
and output the reply information generated by at least one of a plurality of dialogue generators (i.e. The utterer 223 utters the created reply sentence (Step S16). Paragraph 0059)
and wherein each of the plurality of dialogue generators is configured to generate new reply information based on output reply information that has been generated and output by another of the plurality of dialogue generators (Fig. 8, Steps S19 & S20 i.e. The willingness checker 226 checks for a willingness to continue the dialogue (Step S19). The willingness checker 226 determines whether to continue the dialogue by uttering, for example, the sentence “Do you want to continue the conversation?” according to a template for checking a willingness to continue shown in FIG. 7 (Step S20). If the dialogue partner expresses the willingness to continue the conversation by saying, for example, “I want to continue the conversation”, the willingness checker 226 determines to continue the dialogue (Yes in Step S20), then the processing returns to Step S15 and the creator 222 creates a reply sentence for topic change for changing to a next topic. In this step, the reply sentence is created so as to switch to a new topic other than those which are already dealt with (“food” and “animal” in the above-described example). Paragraphs 0063-0064); 
Makino ‘316 does not expressly disclose the limitation as expressed below.
Sugiyama ‘406 discloses wherein the acquisition of the remark information and the output of the reply information are repeated so that a dialogue progresses (i.e. R(2[Wingdings font/0xE0]H): “Do you often play sports?” (*2: This corresponds to a specific example where an chat-oriented dialogue is repeated a plurality of times. Here, the chat-oriented dialogue system 6 determines utterance contents based on “sports” in the user utterance) Paragraphs 0067-0075).
Makino ‘316 and Sugiyama ‘406 are combinable because they are from same field of endeavor of speech systems (Sugiyama ‘406 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Makino ‘316 by adding the limitation as taught by Sugiyama ‘406. The motivation for doing so would have been advantageous to improve a sense of participation in a topic and enable dialogue to continue for an extended period of time. Therefore, it would have been obvious to combine Makino ‘316 with Sugiyama ‘406 to obtain the invention as specified.
Examiner reasonably believes that Sugiyama ‘406 at Paragraph 0005 discloses wherein the new reply information and the output reply information indicate a same theme. For example, Paragraph 0005 of Sugiyama ‘406 teaches that an agent utters a question provided in the scenario to the user and when the user's utterance of reply to the question corresponds to a choice provided in the scenario, the dialogue system functions so as to perform an utterance corresponding to the choice. However, Examiner cites Miyake ‘721 to better disclose this limitation.
Miyake ‘721 discloses wherein the new reply information and the output reply information indicate a same theme (Fig. 29, Step S203 i.e. In step S203, the CPU 51 of the mail-order sales server 11 records the received purchase history into the purchase history database 93. The mail-order sales server 11 also has data associated with purchase history of other users, and calculates tendency of user's preference for merchandise on the basis of the data of purchase history of users. Depending on the calculated tendency of user's preference, the CPU 51 of the mail-order sales server 11 produces a list of merchandise to be recommended to users. Paragraph 0195).
Makino ‘316 and Miyake ‘721 are combinable because they are from same field of endeavor of speech systems (Miyake ‘721 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Makino ‘316 by adding the limitation as taught by Miyake ‘721. 
	The motivation for doing so would have been advantageous to provide a service that allow a user to easily process online transaction in a timely manner. 	Therefore, it would have been obvious to combine Makino ‘316 with Miyake ‘721 to obtain the invention as specified.

Regarding claim 2; Makino ‘316 discloses wherein each of the plurality of dialogue generators is configured to generate the new reply information based further on the remark information about a remark made in response to a reply that is indicated by the reply information (i.e. The creator 222 creates a reply sentence for topic change for changing to a next topic. In this step, the reply sentence is created so as to switch to a new topic other than those which are already dealt with. Paragraph 0064).

Regarding claim 3; Makino ‘316 does not expressly disclose wherein the reply information includes probability information about a probability of details of a reply, and wherein the at least one processor determines the reply information to be output, based on the probability information included in the reply information generated by each of the plurality of dialogue generators.
Sugiyama ‘406 discloses wherein the reply information includes probability information about a probability of details of a reply, and wherein the at least one processor determines the reply information to be output, based on the probability information included in the reply information generated by each of the plurality of dialogue generators (i.e. When a selection using the utterance in the chat-oriented dialogue as a clue is not possible and it is determined that it is difficult to continue the dialogue, a second scenario is randomly selected from among a plurality of scenarios prepared in advance. In this case, when scenarios are prepared in advance, a selection probability may be set for each scenario. That is, it is not always necessary to perform uniform random selection. In addition, the selection probability may be weighted based on similarities calculated from observation information so far. Paragraph 0065).
Makino ‘316 and Sugiyama ‘406 are combinable because they are from same field of endeavor of speech systems (Sugiyama ‘406 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Makino ‘316 by adding wherein the reply information includes probability information about a probability of details of a reply, and wherein the at least one processor determines the reply information to be output, based on the probability information included in the reply information generated by each of the plurality of dialogue generators as taught by Sugiyama ‘406. The motivation for doing so would have been advantageous to improve a sense of participation in a topic and enable dialogue to continue for an extended period of time. Therefore, it would have been obvious to combine Makino ‘316 with Sugiyama ‘406 to obtain the invention as specified.

Regarding claim 5; Sugiyama ‘406 discloses wherein each of the plurality of dialogue generators is configured to determine whether to generate the new reply information without waiting for a reaction of the user, based on the probability information included in the reply information that has been generated by another of the plurality of dialogue generators and that has been output (i.e. When a selection using the utterance in the chat-oriented dialogue as a clue is not possible and it is determined that it is difficult to continue the dialogue, a second scenario is randomly selected from among a plurality of scenarios prepared in advance. In this case, when scenarios are prepared in advance, a selection probability may be set for each scenario. That is, it is not always necessary to perform uniform random selection. In addition, the selection probability may be weighted based on similarities calculated from observation information so far. Paragraph 0065).

Regarding claim 7; Makino ‘316 discloses wherein each of the plurality of dialogue generators is configured to generate the new reply information based on a relation between each of the plurality of dialogue generators and another of the plurality of dialogue generators that has generated and output the reply information (i.e. If the dialogue partner expresses the willingness to continue the conversation by saying, for example, “I want to continue the conversation”, the willingness checker 226 determines to continue the dialogue (Yes in Step S20), then the processing returns to Step S15 and the creator 222 creates a reply sentence for topic change for changing to a next topic. In this step, the reply sentence is created so as to switch to a new topic other than those which are already dealt with (“food” and “animal” in the above-described example). Paragraphs 0063-0064).

Regarding claim 11; Makino ‘316 discloses wherein the at least one processor is configured to acquire the remark information based on a speech of the user that has been detected by an audio input device (i.e. For example, if the partner utters an unknown word “avocado” in relation to the topic “food”, the creator 222 uses the templates for introductory remarks and the templates for topic change to create reply sentences such as “Sorry. I'm not familiar with avocado” and “By the way, are you interested in animals?” Paragraph 0058)

Regarding claims 12 & 13; Claims 12 contains substantially the same subject matter as claim 1. Therefore, claim 12 & 13 are is rejected on the same grounds as Claim 1.  However, claim 13 further discloses a non-transitory computer-readable information storage medium for storing a program for causing a computer to execute the method. Makino ‘316 discloses at paragraph 0098 wherein a computer may be configured to implement the above-described each function by distributing the programs stored in a non-transitory computer-readable recording medium.

Regarding claim 14; Makino ‘316 does not expressly disclose the limitation as expressed below.
Miyake ‘721 discloses wherein the output reply information indicates a first merchandise on an internet and the new reply information indicates a second merchandise that is recommended along with the first merchandise (Fig. 29, Steps S201-S204 i.e. In step S201 in FIG. 29, the CPU 51 of the mail-order sales server 11 transmits a request for merchandise purchase history, from the communication unit 60 to the client computer 6 via the network 1. if the purchase history received in step S202 indicates that a user often purchases supplements, the CPU 51 of the mail-order sales server 11 produces a list of training machines to be recommended to that user. In step S204, the CPU 51 of the mail-order sales server 11 transmits the list of recommended merchandise produced in step S203 (together with data associated with the merchandise) to the client computer 6 from the communication unit 60 via the network 1 and requests the client computer 6 to recommend the merchandise to the user. Paragraphs 0196-0197)
Makino ‘316 and Miyake ‘721 are combinable because they are from same field of endeavor of speech systems (Miyake ‘721 at “Technical Field”). At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Makino ‘316 by adding the limitation as taught by Miyake ‘721. The motivation for doing so would have been advantageous to provide a service that allow a user to easily process online transaction in a timely manner. Therefore, it would have been obvious to combine Makino ‘316 with Miyake ‘721 to obtain the invention as specified.
Allowable Subject Matter
1.	Claims 4, 6 & 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claim 9 depend on indicated objected claim 8. Therefore, by virtue of its dependency, Claim 9 is are also indicated as objected subject matter.


Examiners Statement of Reasons for Allowance
The cited reference (Makino ‘316) teaches wherein a determiner in a dialogue control apparatus determines whether a reply can be made in response to an utterance made by the dialogue partner. If the determiner determines that a reply cannot be made, a creator creates a reply sentence for connecting to a next topic. An utterer utters the reply sentence created by the creator.
The cited reference (Sugiyama ‘406) teaches wherein system improves a sense of participation in a topic and enables a dialogue to continue for a long time. A dialogue system 12 includes at least an input part 1 that receives a user's utterance and a presentation part 5 that presents an utterance. In an utterance receiving step, the input part 1 receives an utterance performed by the user. In a first presentation step, the presentation part 5 presents an utterance determined based on scenarios stored in advance. In a second presentation step, the presentation part 5 presents the utterance determined based on the user's utterance contents. A dialogue control part 8 performs control to execute a dialogue at least including a first dialogue flow which is a dialogue including the utterance receiving step and the first presentation step at least one time respectively based on a predetermined scenario, and a second dialogue flow which is a dialogue including the utterance receiving step and the second presentation step at least one time respectively.
The cited references fail to disclose wherein each of the plurality of dialogue generators is configured to update the probability information when the remark information is acquired as the dialogue progresses; wherein the at least one processor is configured to: determine that the dialogue has started when a predetermined start condition is fulfilled; and determine that the dialogue has ended when a predetermined end condition is fulfilled, wherein each of the plurality of dialogue generators is configured to generate the new reply information based on the reply information that has been generated by another of the plurality of dialogue generators in a period of any length between a point in time determined as a start of the dialogue and a point in time determined as an end of the dialogue; wherein each of the plurality of dialogue generators is associated with a database about merchandise or a service, and wherein each of the plurality of dialogue generators is configured to generate the new reply information for suggesting, to the user, the merchandise or service different from the merchandise or service of another of the plurality of dialogue generators, based on the database associated with each of the plurality of dialogue generators; wherein each of the plurality of dialogue generators is configured to generate the new reply information for suggesting, to the user, the merchandise or service related to the merchandise or the service that has been suggested by another of the plurality of dialogue generators; wherein the at least one processor executes processing for providing a combination of suggested pieces of merchandise or a combination of suggested services to the user, based on the remark information about a remark made after the combination of pieces of merchandise or the combination of services is suggested to the user by each of the plurality of dialogue generators. As a result, and for these reasons, Examiner indicates Claims 4, 6 & 8-10 as allowable subject matter.


Relevant Prior Art References Not Relied Upon
1.	Matsubara et al. (US 20170110111 A1) - The present invention is provided with: a voice input section that receives a remark (a question) via a voice signal; a reply creation section that creates a voice sequence of a reply (response) to the remark; a pitch analysis section that analyzes the pitch of a first segment (e.g., word ending) of the remark; and a voice generation section (a voice synthesis section, etc.) that generates a reply, in the form of voice, represented by the voice sequence. The voice generation section controls the pitch of the entire reply in such a manner that the pitch of a second segment (e.g., word ending) of the reply assumes a predetermined pitch (e.g., five degrees down) with respect to the pitch of the first segment of the remark. Such arrangements can realize synthesis of replying voice capable of giving a natural feel to the user.

2.	Ikeno et al. (US 20190341046 A1) - A voice dialog device includes a sight line detection unit configured to detect a sight line of a user, a voice acquiring unit configured to acquire voice pronounced by the user, and a processor. The processor is configured to perform a step of acquiring a result of recognizing the voice, a step of determining whether or not the user is driving, and a step of determining whether or not the voice dialog device has a dialog with the user. When the detected sight line of the user is in a certain direction, and a start keyword has been detected from the voice, the processor determines that the user has started a dialog. The processor switches the certain direction based on whether the user is driving. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677